 



Exhibit 10.10
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR TOM STONE
     This Supplemental Executive Retirement Plan for Tom Stone is effective as
of June 27, 2005 (the “Effective Date”), in order to provide Tom Stone (the
“Participant”) with certain additional, non-qualified retirement benefits. The
provisions of this Plan shall apply only to the Participant.
ARTICLE I
DEFINITIONS
     “Cause” shall mean (i) termination of employment as the result of the
Participant’s conviction of, or plea of guilty or nolo contendere to, the charge
of having committed a felony (whether or not such conviction is later reversed
for any reason); or (ii) failure by the Participant to devote his full time and
undivided attention during normal business hours to the business and affairs of
the Corporation or one of its subsidiaries except for reasonable vacations and
except for illness or incapacity; but nothing herein shall preclude the
Participant from devoting reasonable periods required for (A) serving as
director or member of a committee of any organization involving no conflict of
interest with the interests of the Corporation or its subsidiaries;
(B) delivering lectures, fulfilling speaking engagements, teaching at
educational institutions; (C) engaging in charitable and community activities
and (D) managing his personal investments, so long as such activities do not
materially interfere with the regular performance of his duties and
responsibilities to the Corporation or its subsidiaries; or (iii) disclosure by
the Participant at any time, to any person not employed by the Corporation or
one of its subsidiaries, or not engaged to render services to the Corporation or
one of its subsidiaries, except with the prior written consent of an officer
authorized to act in the matter by the Board, of any confidential information
obtained by him while in the employ of the Corporation or its subsidiaries, of
any inventions, processes, formulae, plans, devices, compilations of information
methods of distribution, customers, suppliers, client relationships, marketing
strategies or trade secrets of the Corporation or its subsidiaries; provided,
however, that this provision shall not preclude the Participant from use or
disclosure of information known generally to the

1



--------------------------------------------------------------------------------



 



public or of information not considered confidential by persons engaged in the
business conducted by the Corporation or its subsidiaries or from disclosure
required by law, regulation or court order; (iv) the willful engaging by the
Participant in misconduct that is injurious to the Corporation or its
subsidiaries, monetarily or otherwise; or (v) negligence or incompetence on the
part of the Participant in the performance of his assigned duties.
     “Change in Control” shall mean the first to occur of any of the following
events, subject to paragraph E of this definition:

A.   any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficial Owned
by such Person any securities acquired directly from the Corporation or its
Affiliates) representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with any acquisition pursuant to a transaction
that complies with clauses (1), (2) and (3) of paragraph C below; or

B.   the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date of this
Agreement, constitute the Board (“the Incumbent Board”) and any new director
whose appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended. For purposes of the preceding sentence,
any director whose initial assumption of office is in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation, shall
not be treated as a member of the Incumbent Board; or

C.   there is consummated a merger, reorganization statutory share exchange or
consolidation, or similar corporate transaction involving the Corporation or any
direct or

2



--------------------------------------------------------------------------------



 



indirect subsidiary of the Corporation, a sale or other disposition of all or
substantially all of the assets of the Corporation, or the acquisition of assets
or stock of another entity by the corporation or any of its subsidiaries (each a
“Business Combination”), in each case unless, immediately following such
Business Combinations, (1) the voting securities of the Corporation outstanding
immediately prior to such Business Combination (the “Prior Voting Securities”)
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of the business Combination or
any parent thereof) at least 50% of the combined voting power of the securities
of the Corporation or such surviving entity or parent thereof outstanding
immediately after such Business Combination, (2) no Person is or becomes the
Beneficial Owner, directly or indirectly of securities of the Corporation or the
surviving entity of the Business Combination or any parent thereof (not
including the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 20% or
more of the combined voting power of the securities of the Corporation or
surviving entity of the Business Combination or the parent thereof, except to
the extend that such ownership existed immediately prior to the Business
Combination and (3) at least a majority of the members of the board of directors
of the Corporation or the surviving entity of the Business Combination or any
parent thereof were members of the Incumbent Board at the time of the execution
of the initial agreement or the action of the Board providing for such Business
Combination or:

D.   the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

E.   Notwithstanding the foregoing, any event that triggers any payment or
distribution under this Plan shall only be deemed to be a Change in Control if a
change in ownership or effective control of the Corporation or a change in the
ownership of a substantial portion of the assets of the Corporation shall also
be deemed to have occurred under Section 409A of the Code.

3



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, any disposition of all or substantially all
of the assets of the Corporation pursuant to a spinoff, splitup or similar
transaction (a “Spinoff’) shall not be treated as a Change in Control if,
immediately following the Spinoff, holders of the Prior Voting Securities
immediately prior to the Spinoff continue to beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
securities of both entities resulting from such transaction, in substantially
the same proportions as their ownership, immediately prior to such transaction,
of the Prior Voting Securities; provided, that if another Business Combination
involving the Corporation occurs in connection with or following a Spinoff, such
Business Combination shall be analyzed separately for purposes of determining
whether a Change in Control has occurred;
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its Subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (ii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.
     “Code” means the Internal Revenue code of 1986, as from time to time
amended.
     “Committee” means the Vice President of Human Resources, the Chief
Financial Officer, and the Director of Global Compensation of the Corporation.
     “Corporation” means Dana Corporation.

4



--------------------------------------------------------------------------------



 



     “Credited Service” when used in reference to the Participant means the
Participant’s total service with the Corporation, including all periods of
employment including any periods during which Participant remains employed but
is benefiting under a Corporation sponsored disability plan whether continuous
or not, and shall be the period of time, expressed in years and months, between
the date on which the Participant first performs any service for the Corporation
and the earlier of:

  A.   the date on which the Participant resigns, retires, is discharged or
dies, or     B.   the first anniversary of the first date in a period of
continuous absence for any reason other than resignation, retirement, discharge
or death.

And provided that in no event shall any period of absence be excluded for
purposes of determining Credited Service hereunder unless a 12-month period has
elapsed during which the Participant has not performed any service for the
Corporation.
     “Normal Retirement Date” means the first day of the month following the
month in which the Participant attains age 62.
     “Normal Retirement Benefit” means the lump sum benefit payable at age 62 to
be provided by Section 2.1 of the Plan.
     “Participant” means Tom Stone
     “Plan” means the Supplemental Executive Retirement Plan for Tom Stone set
forth herein.
     “Retirement Date” means the first day of the month following the month of
the Participant’s Termination Date.
     “SavingsWorks” means the Corporation sponsored qualified defined
contribution plan established for employees hired after January 1, 2004.

5



--------------------------------------------------------------------------------



 



     “Termination Date” means the date on which the Participant ceases to be
employed by the Corporation for any reason, including, but not limited to, by
reason of his death or his election to retire or voluntarily resign.
ARTICLE II
BENEFITS
     2.1 Normal Retirement Benefit. Subject to Section 2.6 below, if employment
continues to at least the Participant’s Normal Retirement Date, the Corporation
shall be obligated to pay the Participant upon the Participant’s Termination
Date in a single lump sum, the Participant’s Normal Retirement Benefit. The
Participant’s Normal Retirement Benefit shall be $1,550,000. The Normal
Retirement Benefit is intended to equal the difference between (a) and the sum
of (b) and (c).

  (a)   The projected lump sum value of the Participant’s former
employer-provided defined benefit value as if employment continued with such
employer.     (b)   The actual lump sum value of the Participant’s former
employer-provided defined benefit value payable at age 62.     (c)   The lump
sum value of the Dana contribution under SavingsWorks, ignoring any 401(k)
matching contribution.

The benefits are based on the assumptions shown in the exhibits, which are
subject to change only to the extent of mistake of fact as of June 27, 2005.
     2.3 Early Retirement. In the event that, following the fifth anniversary of
the Participant’s date of hire, the Participant elects to retire or voluntarily
resign or the Participant’s employment is terminated by the Corporation for
Cause, in lieu of any other benefit payable under the Plan, the Participant
shall be entitled to a pro rata share (not to

6



--------------------------------------------------------------------------------



 



exceed one hundred percent (100%)) of his Normal Retirement Benefit based on the
following formula:
          Normal Retirement Benefit X (Credited Service/9)
The pro rata share is set equal to 100% if the Termination Date is the same as
or falls after the date on which the Participant attains age 62. Except as
otherwise provided in Section 2.8, any early retirement benefit payable pursuant
to this Section 2.3 shall be paid as of the Participant’s Termination Date in a
single lump sum.
     2,4 Vesting Conditions. Except as expressly provided in Section 2.5 below,
the Normal Retirement Benefit shall be forfeited if Credited Service at the
Participant’s Termination Date is less than five years.
     2.5 Involuntary Termination; Disability; Death. In the event of the
Participant’s death or disability while employed by the Corporation or the
Participant’s involuntary termination of employment by the Corporation for any
reason other than Cause prior to the Participant attaining age 62, the
Participant or his beneficiary, as the case may be, shall be entitled to a
portion (not to exceed one hundred percent (100%)) of his Normal Retirement
Benefit equal to the greater of:
     A. Normal Retirement Benefit X (Credited Service/9), or
     B. Normal Retirement Benefit X 50%.
The payable portion is set equal to 100% if the Termination Date is the same as
or falls after the date on which the Participant attains age 62. Except as
otherwise provided in Section 2.8, any pro rata benefit payable pursuant to this
Section 2.3 shall be paid as of the Participant’s Termination Date in a single
lump sum.
     2.6 Change In Control. In lieu of any other benefit payable under the Plan,
upon a Change in Control the Participant shall be considered fully vested in,
and shall be

7



--------------------------------------------------------------------------------



 



entitled to payment, within thirty (30) days following the Change in Control,
of, the Normal Retirement Benefit as set forth in Section 2.1 above in a single
lump sum payment.
     2.7 Exhibits Control. For purposes of clarity, the amounts described in
Section
     2.1, and the benefits payable upon a termination of employment described in
Sections 2.2 and 2.3 are set forth on Exhibit A, B and C, which shall control
the amount to be paid. Notwithstanding the fact that benefits under the Plan are
based on projections as of June 27, 2005, these amounts are not subject to
adjustment based on any differences between actual and anticipated benefits.
     2.8 Section 409A. Notwithstanding any other provision of this Plan to the
contrary, if the Participant is determined to be a “specified employee” of the
Corporation as such term is defined by Section 409A of the Code, to the extent
necessary, the payment of any amount to which the Participant is entitled shall
in no event be made earlier than the date which is six months following the date
on which the Participant separates from service with the Corporation in
compliance with the applicable requirements of Section 409A of the Code and any
regulations or guidance promulgated thereunder, provided that any such change
made in the timing of payment due to this Section 2.8 shall not increase the
amount of such payment.
     2.9 Beneficiary. In the event of the Participant’s death, the Participant’s
beneficiary under the Corporation’s qualified defined contribution plan shall be
entitled to receive any benefits that otherwise would have been payable to the
Participant hereunder. In the event that the Participant does not participate in
or has not designated a beneficiary under the Corporation’s qualified defined
contribution plan, the Participant’s estate shall be entitled to receive any
benefits that otherwise would have been payable to the Participant hereunder.

8



--------------------------------------------------------------------------------



 



ARTICLE Ill
PLAN ADMINISTRATION
     3.1 Administration of Plan. The Committee shall have the sole
responsibility for the administration of the Plan.
     3.2 Claims Procedure. The Committee shall make all determinations as to the
right of any person to a benefit under this Plan and the amount of such benefit.
Any denial by the Committee of a claim for benefits under the Plan by the
Participant shall be stated in writing by the Committee and shall set forth the
specific reasons for the denial. In addition, the Committee shall afford a
reasonable opportunity to Participant if a claim for benefits has been denied
for a review of the decision denying the claim.
     3.3 Powers and Duties of the Committee. The Committee shall have such
duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

  (a)   to construe and interpret the Plan, to resolve ambiguities,
inconsistencies, and omissions, which findings shall be binding, final, and
conclusive, to decide all questions of eligibility and determine the amount,
manner and time of payment of any benefits hereunder;     (b)   to prescribe
procedures to be followed by Participant in filing elections or revocations
thereof;     (c)   to prepare and distribute, in such manner as the Committee
determines to be appropriate, information explaining the Plan;     (d)   to
receive for the Corporation and from Participant such information as shall be
necessary for the proper administration of the Plan;     (e)   to furnish the
Corporation, upon request, such reports with respect to the administration of
the Plan as are reasonable and appropriate;     (f)   to appoint individuals to
assist in the administration of the Plan and any other agents it deems
advisable, including actuaries and legal counsel; and

9



--------------------------------------------------------------------------------



 



  (g)   to create subcommittees and appoint agents, and to delegate such of its
rights, powers and discretions to such subcommittees or agents as it deems
desirable.

     3.4 Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable or appropriate for the proper administration of the Plan,
When making a determination or calculation, the Committee shall be entitled to
rely upon information furnished by a Participant or the Corporation. The
determination of the Committee as to any question involving the administration
and interpretation of the Plan shall be final, conclusive and binding on all
persons, including the Corporation.
     3.5 Indemnification of Committee. To the extent permitted by law, the
Committee and any person to whom it may delegate any duty or power in connection
with administering the Plan, the Corporation, and the officers and trustees
thereof, shall be entitled to rely conclusively upon, and shall be fully
protected in any action taken or suffered by them in good faith in reliance
upon, any actuary, trustee, counsel, accountant, other specialist, or other
person selected by the Committee, or in reliance upon any tables, valuations,
certificates, opinions or reports that may be furnished by any of them. Further
to the extent permitted by law, no member of the Committee, nor the Corporation,
nor the officers or trustees thereof, shall be liable for any neglect, omission
or wrongdoing, except for his, her or its own individual misconduct. To the
extent permitted by law, any present or former member of the Committee shall be
indemnified by the Corporation and its successors against any and all
liabilities arising; by reason of any act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto.
ARTICLE IV
MISCELLANEOUS
     4.1 No Contract of Employment. Nothing contained herein shall be construed
as a contract of employment between the Corporation and Participant, or as
giving a right to Participant to be continued as an executive or employee of the
Corporation, or as a

10



--------------------------------------------------------------------------------



 



limitation of the right of the Corporation to discharge Participant at any time
with or without Cause.
     4.2 Addresses. Each person entitled to benefits hereunder shall file with
the Committee from time to time in writing his or her complete mailing address
and each change of mailing address, Any check representing payment hereunder,
and any communication, addressed to Participant or to any other person at his or
her last address so filed (or if no such address has been filed, then at his or
her last address indicated on the records of the Corporation) shall be deemed to
have been received by such person for all purposes of the Plan, and neither the
Corporation nor any other person shall be obligated to search for or ascertain
the location of any such person to whom such communication was sent.
     4.3 Expenses. All expenses that shall arise in connection with the
administration of the Plan, including but not limited to compensation and other
expenses and charges of any actuary, trustee, counsel, accountant, specialist or
other person who shall be employed by the Committee in connection with the
administration thereof, shall be paid by the Corporation.
     4.4 Anti-Alienation. Except as may otherwise be provided by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void; nor shall any such distribution or payment be in
any way liable tor or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to such distribution or payment.
     4.5 Unfunded Plan. The benefits payable under the Plan shall be paid from
the general assets of the Corporation. Participant and his beneficiary shall not
have any interest in any specific assets of the Corporation by reason of the
establishment and maintenance of the Plan, and such persons shall have only the
status of unsecured

11



--------------------------------------------------------------------------------



 



creditors of the Corporation with respect to any benefits that become payable
under the Plan, The Corporation may, in its discretion, purchase insurance
contracts or establish a trust to assist it in satisfying its obligations to
provide benefits under the Plan; provided, however, that (i) any such insurance
contracts and the assets of any such trust shall remain subject to the claims of
the Corporation’s general creditors in the event of the Corporation’s
insolvency, (ii) the Corporation or such trust shall be the sole owner of any
such insurance contracts, and (iii) no Participant or any other person who may
become entitled to benefits hereunder shall have any interest in any such
insurance contract.
     4.6 Incompetency. If the Committee determines that any person entitled to
payments under the Plan is an infant or incompetent by reason of physical or
mental disability, it may cause all payments thereafter becoming due to such
person to be made to any other person for his or her benefit, without the
responsibility to follow the application of amounts so paid. Payments made
pursuant to this provision shall completely discharge the Plan and the Committee
from any further liability or responsibility therefor.
     4.7 Benefits Not Compensation. Any benefits provided under the Plan shall
not be deemed salary or other compensation to the Participant for the purpose of
computing any benefits to which the Participant may be entitled under any
pension plan or other employee benefit plan maintained by the Corporation.
     4.8 Amendment or Termination of Plan. Prior to a Change in Control, the
Corporation may amend or terminate this Plan at any time, without the consent of
Participant or any beneficiary. Notwithstanding the foregoing, this Plan shall
not be amended or terminated, without the written consent of the Participant, so
as to reduce or cancel the benefits, which have accrued to Participant or
beneficiary prior to the effective date of the amendment,
     4.9 Ohio Law to Govern. This Plan shall be construed and regulated and its
validity and effect and the rights hereunder of all parties interested shall at
all times be

12



--------------------------------------------------------------------------------



 



determined and this Plan shall be administered, in accordance with the laws of
the State of Ohio.
     4.10 Successors and Assigns. This Plan shall be binding upon and shall
inure to the benefit of the Participant and his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Corporation (and its parent, if any, and affiliates) and its successors and
assigns.
     4.11 Entire Agreement. This Plan constitutes the final, complete and
exclusive agreement between Participant and the Corporation with respect to the
subject matter hereof and hereby replaces and supercedes all prior agreements,
offers or promises whether oral or written with respect thereto.
DANA CORPORATION
By: /s/ Richard W. Spriggle
Name:Richard W. Spriggle
Title: Vice President Human Resources
ACCEPTED AND AGREED: /s/ Tom Stone 10/16/05

13